DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer of adhesive (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0015] “first heating mat 14” needs to be changed to --first heating ply--.
[0039] “spur” needs to be changed to --fastening rod--
[0040], [0041] “spurs” need to be changed --fastening rods--.
Appropriate correction is required.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Regarding claim 2, going to the switch the order of the elements claimed in claim 2 in order to have a similar order as claim 1 and to make the claim easier to understand. 
Claim 2. The manufacturing method according to claim 1, providing a second heating ply comprising: a second deformable structure; and two heating elements inserted into said second structure, said two heating elements being axially aligned and separated by a deformation area of said second structure;
 wherein, during the stacking step, said second heating ply is arranged between the upper and lower layers, said second heating ply extending substantially along a second axis parallel to the first axis, the first and second heating plies being spaced apart along a third axis perpendicular to the first and second axes in the stacking direction.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of a method for manufacturing a heating mat for a motor vehicle in claim 1 including especially the construction of providing a first heating ply extending substantially along a first axis, said first heating ply comprising: a first deformable structure; and two heating elements inserted into said first structure, said two heating elements being axially aligned and separated by a deformation area of said first structure; stacking the first heating ply between an upper layer and a lower layer, along a stacking direction substantially perpendicular to the first axis; at least one of said first heating ply and said upper and lower layers comprising a thermoformable material; assembling the stack by at least a first fastening rod passing through the first heating ply and the upper and lower layers; and thermoforming the stack thus assembled, so as to secure the first heating ply and the upper and lower layers into a single piece; and stretching the deformation area of the first heating ply in the stacking direction is not taught nor is fairly suggested by the prior art of record. 	
Prior art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other methods similar to that of the current invention. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612